ACCEPTED
                                                                                                 14-15-00426-CV
                                                                                 FOURTEENTH COURT OF APPEALS
                                                                                              HOUSTON, TEXAS
                                                                                            6/26/2015 6:33:53 PM
                                                                                           CHRISTOPHER PRINE
                                                                                                          CLERK


                              FRANK SVETLIK
                                      ATTORNEY AT LAW
                                    1 RIVERWAY, SUITE 1700                  FILED IN
                                                                     14th COURT OF APPEALS
                                    HOUSTON, TEXAS 77056                HOUSTON, TEXAS
(713) 840-8888 Telephone                                             6/26/2015E-mail
                                                                                6:33:53      PM
                                                                                     frank@svetlik.com

(713) 893.4811 Telecopier                                            CHRISTOPHER A. PRINE
                                                                               Clerk


June 26, 2015


Fourteenth Court of Appeals
301 Fannin, Suite 245
Houston, Texas 77002

Attention: Christopher Prine

RE: Court of Appeals Number: 14-15-00426-CV
Trial Court Case Number: 15-DCV-221958

In response to your request for an update on the status of the case in the trial court the
following information is provided. A settlement has been reached. A motion to dismiss
has been sent to the trial court.

The attorneys representing the real party in interest have informed me that they wish to
avoid having to file a response to the proceeding in the Fourteenth Court of Appeals
based on the settlement reached in the trial court proceeding.



Frank Svetlik



xc:         Brad Edward Porter
            Porter & Powers, PLLC
            5900 Memorial Drive, Suite 305
            Houston, TX 77007

            IBH Investments LLC
            2706 Van Gogh Lane
            Missouri City Texas 77459